Shaw C. J.
delivered the opinion of the Court. This case is governed by that of Plymouth v. Freetown, 1 Pick 197, in which it was decided, that where a mother acquire» *265«evv settlement by marriage, her minor children oy a former marriage follow and have such new settlement, by force of the St. 1793, c. 34. The mother acquired a settlement in Tyringham, and her minor legitimate son gained a settlement in that town.
The only ground of distinction, which could raise a doubt, arises from the fact, that at the time of the mother’s marriage, the son was residing in another State, as an apprentice, but not under indenture. This is contended to be quasi an emancipation, preventing the operation of the.statute. In Springfield v. Wilbraham, 4 Mass. R. 493, it was held, that the statute could not be construed literally, that it must be taken with this qualification, that when a person having a derivative settlement from a father or mother, has arrived at full age, is emancipated and acting suo jure, the settlement of such person will not change with the subsequent change of the settlement of the father or mother. This seems to be a just limitation of the generality of the words of the statute. In that case, ‘he Court intimated, that possibly there might be other exceptions, putting some instances, but they ar.e careful to give no opinion on them, as they did not arise in that case. The Court are of opinion, that the circumstances found in the present case do not constitute an emancipation, nor bring the case within the principle of Springfield v. Wilbraham. In the first place, it is very clear, that the place of residence, within or without the Commonwealth, either of the mother or son, does not affect the question. The privilege or qualification of having a settlement is personal, and attends and attaches to the person. Then it is the common case of a minor, not actually residing with the parent, but residing with another as an apprentice. Such a person is within the express provision of the statute. We think he is not within any implied exception, and therefore his settlement changes with that of the parent from whom it was derived. In this case, it is stated, that the apprentice was not bound by an indenture ; probably this circumstance would make no difference; it is not relied on as of any importance in deciding the present case in favor of the plaintiffs.

Defendants defaulted.